WILKINS, Circuit Judge,
dissenting:
Independence Institute believes that the definition of “electioneering communication” under the Bipartisan Campaign Reform Act of 2002 (“BCRA”), as well as the Act’s disclosure provisions for electioneering communications, is unconstitutionally overbroad. In my view, a misreading of Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976), underpins and is fatal to both of these claims. As a result, I disagree that the several immaterial factual distinctions that the Institute offers to distinguish its challenge from that in Citizens United v. FEC, 558 U.S. 310, 130 S.Ct. 876, 175 L.Ed.2d 753 (2010), such as its tax status, can transform its case into one presenting a substantial constitutional question. See Shapiro v. McManus, — U.S. -, 136 S.Ct. 450, 455-56, 193 L.Ed.2d 279 (2015).
The Institute’s core contention in this lawsuit is that Buckley created an “unambiguously campaign related” gloss on the definition of electioneering communications. In its view, the only speech that *413should be considered an electioneering communication, and therefore trigger the BCRA’s reporting and disclosure requirements, is speech that is “unambiguously related” to a campaign. The Institute filed a two-count complaint, and this reading of Buckley is central to both causes of action. In its first count, the Institute premised its attack on the definition of electioneering communication on “the dichotomy between issue speech and political speech in Buckley,” Compl. ¶ 101, and it sought a declaration that its proposed advertisement does not constitute an “electioneering communication” under the BORA, as properly defined, id. ¶¶ 113-114. In its second count, repeatedly citing Buckley, id. ¶¶ 120-122, the Institute attacked the BORA disclosure requirements, alleging that “if a group does not have ‘the major purpose’ of political activity, only communications that ‘expressly advocate the election or defeat of a clearly identified candidate’ are subject to disclosure,” id. ¶ 122 (citing Buckley, 424 U.S. at 80, 96 S.Ct. 612).
Accordingly, the Institute made Buckley its centerpiece in its briefing before the district court. It urged that the BCRA’s definition of electioneering communication “impermissibly blurs the line between candidate advocacy, which may be regulated, and issue advocacy, which generally cannot.” See Mot. Prelim. Inj. 22 (citing Buckley, 424 U.S. at 42-44, 96 S.Ct. 612). The Institute’s argument on disclosure was that no Supreme Court case since Buckley did away with the “unambiguously campaign related standard,” and that in particular “[t]he disclosure upheld in Citizens United was for donors who explicitly contributed for a communication that is the functional equivalent of express advocacy—not genuine issue speech.” Id. at 14; see also Appellant Br. 34 (“Neither Citizens United nor McConnell modified Buckley’s ‘unambiguously campaign related’ limitation.”).
There’s only one problem—the Institute’s reading of Buckley is squarely foreclosed by subsequent Supreme Court precedent. In McConnell v. FEC, the Court called the argument that Buckley’s constitutional holding requires a gloss on the BRCA’s definition of “electioneering communication” to permit “so-called issue advocacy” a “misapprehen[sion] [of] our prior decisions,” and rejected the idea that “Buckley drew a constitutionally mandated line between express advocacy and so-called issue advocacy.” 540 U.S. 93, 190, 124 S.Ct. 619, 157 L.Ed.2d 491 (2003), overruled on other grounds by Citizens United v. FEC, 558 U.S. 310, 130 S.Ct. 876, 175 L.Ed.2d 753 (2010); id. (“[T]he express advocacy restriction was an endpoint of statutory interpretation, not a first principle of constitutional law,”).
More troublingly, the Institute asks us to overlook the fact that the Supreme Court expressly rejected its broader argument in Citizens United. There, the Court said: “The principal opinion in [FEC v. Wisconsin Right to Life, Inc., 551 U.S. 449, 127 S.Ct. 2652, 168 L.Ed.2d 329 (2007)] limited 2 U.S.C. § 441b’s restrictions on independent expenditures to express advocacy and its functional equivalent. Citizens United seeks to import a similar distinction into BCRA’s disclosure requirements. We reject this contention.” Citizens United, 558 U.S. at 368-69, 130 S.Ct. 876 (citation omitted) (emphasis added).
I do not see how this lawsuit even “clears Goosby’s low bar” of substantiality. Shapiro, 136 S.Ct. at 456 (citing Goosby v. Osser, 409 U.S. 512, 93 S.Ct. 854, 35 L.Ed.2d 36 (1973)). Both claims raised by the Institute rely upon the contention that the BCRA’s disclosure provisions should only apply to unambiguously campaign related speech, but the “unsoundness [of that argument] so clearly results from the pre*414vious decisions of [the Supreme] Court as to foreclose the subject and leave no room for the inference that the questions sought to be raised can be the subject of controversy.” Goosby, 409 U.S. at 519, 93 S.Ct. 854 (quoting Ex parte Poresky, 290 U.S. 30, 32, 54 S.Ct. 3, 78 L.Ed. 152 (1933), quoting in turn from Hannis Distilling Co. v. Baltimore, 216 U.S. 285, 288, 30 S.Ct. 326, 54 L.Ed. 482 (1910)).
There is an important difference between a plaintiff who offers a novel argument seeking to extend a holding, dictum, or even a suggestion from a previous majority or separate opinion, and a plaintiff who repackages an already foreclosed legal theory. The substantial federal question standard charges us with distinguishing between the two. The majority opinion evades the question of whether the “unambiguously campaign related” argument is insubstantial, and focuses instead on the factual distinction of the Institute’s tax status. Majority Op. at 116-17. But what the Institute has never explained in its briefing, and what the majority does not explain in its opinion, is how the Institute can prevail on either of its causes of action without prevailing on its core contention that electioneering communications under the BCRA must be limited to speech that is “unambiguously campaign related.” Without such an explanation, the factual distinctions being raised are of no consequence, and the claims remain “frivolous or immaterial.” Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 89, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998).
I would dismiss this case for lack of jurisdiction. I dissent.